375 F.3d 854
Mario Aurelio RAMIREZ-RAMIREZ, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 02-73376.
United States Court of Appeals, Ninth Circuit.
Filed July 7, 2004.

Carlos A. Cruz, Law Offices of Carlos A. Cruz, Los Angeles, CA, for Petitioner.
Regional Counsel, Laguna Niguel, CA, CAC-District Counsel, Los Angeles, CA, Ronald E. LeFevre, Chief Legal Officer, San Francisco, CA, OIL, Jocelyn Lopez Wright, Washington, DC, for Respondent.
Before: PREGERSON, BEEZER, and TALLMAN, Circuit Judges.

ORDER

1
A majority of the panel has voted to deny the petition for panel rehearing. Judge Pregerson voted to grant the petition for rehearing en banc, Judge Tallman voted to deny the petition for rehearing en banc and Judge Beezer so recommends.


2
The full court has been advised of the petition for rehearing en banc and no judge has requested a vote to rehear the matter en banc. Fed. R.App. P. 35.


3
The mandate shall issue seven days after entry of this order in accordance with Federal Rule of Appellate Procedure 41(b).


4
The petition for panel rehearing and the petition for rehearing en banc are DENIED.


5
BEEZER, Circuit Judge, concurring in part and dissenting in part:


6
I concur in the order of the court except I would direct the clerk to issue the mandate forthwith. We lack jurisdiction to consider the pending petition and there never was any probability of success on the merits which would support a stay. See Mariscal-Sandoval v. Ashcroft, 370 F.3d 851, 856-60 (9th Cir.2004) (Beezer, J., concurring).